      Case 1:16-cv-00212-JPO-JLC Document 162 Filed 06/17/19 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 IN RE: THE BANK OF NEW YORK                          16-CV-00212-JPO-JLC
 MELLON ADR FX LITIGATION

                                                      ECF Case

 This Document Relates to:

 ALL ACTIONS

                              ORDER AND FINAL JUDGMENT

       WHEREAS, a putative class action is pending in this Court captioned In re: The Bank of

New York Mellon ADR FX Litigation, 16-CV-00212-JPO-JLC (S.D.N.Y.) (the “Action”);

       WHEREAS, (i) David Feige, International Union of Operating Engineers Local 138

Annuity Fund, and Annie L. Normand (collectively, “Named Plaintiffs”) and Diana Carofano and

Chester County Employees Retirement Fund (“Intervenor Plaintiffs” and, together with Named

Plaintiffs, “Lead Plaintiffs”), on behalf of themselves and the Settlement Class (as defined below),

and (ii) The Bank of New York Mellon (“Defendant” or “BNYM”) have determined to settle the

Action with prejudice on the terms and conditions set forth in the Stipulation and Agreement of

Settlement dated January 15, 2019 (the “Stipulation” or the “Settlement”), subject to the approval

of this Court;

       WHEREAS, unless otherwise defined in this Order and Final Judgment, the capitalized

terms used herein shall have the same meanings as they have in the Stipulation;

       WHEREAS, by Order dated January 17, 2019 (the “Notice Order”), this Court: (a) found

that the Parties demonstrated that the Court would likely be able to approve the Settlement, as

embodied in the Stipulation, as being fair, reasonable, and adequate to the Settlement Class under

Rule 23(e)(2) of the Federal Rules of Civil Procedure; (b) preliminarily found the prerequisites for
     Case 1:16-cv-00212-JPO-JLC Document 162 Filed 06/17/19 Page 2 of 13




class action certification under Rules 23(a), 23(b)(2), and 23(b)(3) of the Federal Rules of Civil

Procedure with respect to the Settlement Class likely to be found to be satisfied solely for the

purpose of effectuating the Settlement; (c) directed that notice of the proposed Settlement be

provided to Settlement Class Members; (d) provided Settlement Class Members with the

opportunity either to exclude themselves from the Settlement Class or to object to the Settlement;

and (e) scheduled a hearing regarding final approval of the Settlement;

       WHEREAS, due and adequate notice has been given to the Settlement Class;

       WHEREAS, there have been no objections to the Settlement;

       WHEREAS, the Court conducted a hearing on June 17, 2019 (the “Final Approval

Hearing”) to consider, among other things, (a) whether the terms and conditions of the Settlement

are fair, reasonable, and adequate to the Settlement Class, and should therefore be approved; (b)

whether the prerequisites for class certification under Rules 23(a), 23(b)(2), and 23(b)(3) of the

Federal Rules of Civil Procedure with respect to the Settlement Class are satisfied solely for the

purpose of effectuating the Settlement; and (c) whether a judgment should be entered dismissing

the Action with prejudice as against Defendant; and

       WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed and

proceedings held herein in connection with the Settlement, all oral and written comments received

regarding the Settlement, and the record in the Action, and good cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

       1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and

all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and

each of the Settlement Class Members.
      Case 1:16-cv-00212-JPO-JLC Document 162 Filed 06/17/19 Page 3 of 13




       2.      Incorporation of Settlement Documents – This Order and Final Judgment

incorporates and makes a part hereof: (a) the Stipulation filed with the Court on January 15, 2019;

and (b) the Notice, Post-Card Notice, Publication Notice, and Banner Ads, all of which were filed

with the Court on April 29, 2019.

       3.      Certification of the Settlement Class for Purposes of Settlement – Pursuant to

Rule 23 of the Federal Rules of Civil Procedure, this Court certifies, solely for purposes of

effectuating the Settlement, this Action as a class action on behalf of a Settlement Class defined

as all entities and individuals who at any time during the period January 1, 1997 through January

17, 2019 held (directly or indirectly, registered or beneficially), or otherwise claim any entitlement

to any payment (whether a dividend, rights offering, interest on capital, sale of shares, or other

distribution) in connection with, any American Depositary Share (sometimes known as an

American Depositary Receipt) (“ADR”) for which BNYM acted as the depositary sponsored by

an issuer that is identified in the Appendix attached to the Stipulation. For avoidance of doubt,

Settlement Class Members include all entities, organizations, and associations regardless of form,

including investment funds and pension funds of any kind. BNYM and its officers, directors, legal

representatives, heirs, successors, corporate parents, subsidiaries, and/or assigns, other than

Investment Vehicles (which are not excluded), are excluded from the Settlement Class only to the

extent that such persons or entities had a proprietary (i.e., for their own account) interest in any

such ADR and not to the extent that they hold or held such ADR in a fiduciary capacity or

otherwise on behalf of any third-party client, account, fund, trust, or employee benefit plan that

otherwise falls within the definition of the Settlement Class. Also excluded from the Settlement

Class are any persons and entities who or which excluded themselves from the Settlement Class
     Case 1:16-cv-00212-JPO-JLC Document 162 Filed 06/17/19 Page 4 of 13




by submitting a request for exclusion that was accepted by the Court, as listed on the attached

Exhibit 1.

       4.      Lead Plaintiffs are hereby appointed, for purposes of effectuating the Settlement

only, as representatives for the Settlement Class for purposes of Rule 23 of the Federal Rules of

Civil Procedure. Kessler Topaz Meltzer & Check LLP and Lieff Cabraser Heimann & Bernstein,

LLP, which were appointed by the Court to serve as Interim Co-Lead Counsel, are hereby

appointed, for settlement purposes only, as counsel for the Settlement Class pursuant to Rules

23(c)(1)(B) and (g) of the Federal Rules of Civil Procedure.

       5.      Notice – The Court finds that the dissemination of the Notice, Post-Card Notice,

Publication Notice and Banner Ads: (a) was implemented in accordance with the Notice Order;

(b) constituted the best notice practicable under the circumstances; (c) constituted notice that was

reasonably calculated, under the circumstances, to apprise Settlement Class Members of (i) the

pendency of the Action; (ii) their right to exclude themselves from the Settlement Class; (iii) the

effect of the proposed Settlement (including the Releases to be provided thereunder); (iv) Lead

Plaintiffs’ Counsel’s motion for an award an attorneys’ fees and reimbursement of Litigation

Expenses (including Service Awards to Lead Plaintiffs); (v) their right to object to any aspect of

the Settlement, the Plan of Allocation and/or Lead Plaintiffs’ Counsel’s motion for attorneys’ fees

and reimbursement of Litigation Expenses; and (vi) their right to appear at the Final Approval

Hearing; (d) constituted due, adequate, and sufficient notice to all persons and entities entitled to

receive notice of the proposed Settlement; and (e) satisfied the requirements of Rule 23 of the

Federal Rules of Civil Procedure, the Constitution of the United States (including the Due Process

Clause), and all other applicable laws and rules.
      Case 1:16-cv-00212-JPO-JLC Document 162 Filed 06/17/19 Page 5 of 13




        6.      CAFA – The Court finds that the notice requirements set forth in the Class Action

Fairness Act of 2005, 28 U.S.C. § 1715, to the extent applicable to the Action, have been satisfied.

        7.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and

finally approves the Settlement set forth in the Stipulation in all respects (including, without

limitation: the amount of the Settlement; the Releases provided for therein; and the dismissal with

prejudice of the claims asserted against Defendant in the Action), and finds that the Settlement is,

in all respects, fair, reasonable and adequate to the Settlement Class. Specifically, the Court finds

that, pursuant to Rule 23(e)(2), (A) Lead Plaintiffs and Lead Plaintiffs’ Counsel have adequately

represented the Settlement Class; (B) the Settlement was negotiated at arm’s length; (C) the relief

provided for the Settlement Class is adequate, taking into account: (i) the costs, risks, and delay of

trial and appeal; (ii) the effectiveness of the proposed method of distributing relief to the Settlement

Class, including the method of processing Settlement Class Member claims; (iii) the terms of the

proposed award of attorneys’ fees, including timing of payment; and (iv) any agreement required

to be identified under Rule 23(e)(3); and (D) the Settlement treats Settlement Class Members

equitably relative to each other. The Parties are directed to implement, perform and consummate

the Settlement in accordance with the terms and provisions contained in the Stipulation.

        8.      The Action is hereby dismissed with prejudice. The Parties shall bear their own

costs and expenses, except as otherwise expressly provided in the Stipulation.

        9.      Binding Effect – The terms of the Stipulation and of this Order and Final Judgment

shall be forever binding on Defendant, Lead Plaintiffs, and all Settlement Class Members

(regardless of whether or not any individual Settlement Class Member submits a Claim Form,

seeks or obtains a distribution from the Net Settlement Fund, or objected to the Settlement), as
        Case 1:16-cv-00212-JPO-JLC Document 162 Filed 06/17/19 Page 6 of 13




well as their respective successors and assigns. The persons and entities listed on Exhibit 1 hereto

are excluded from the Settlement Class pursuant to request and are not bound by the terms of the

Stipulation or this Order and Final Judgment.

         10.     Releases – The Releases set forth in ¶¶ 6 and 7 of the Stipulation, together with the

definitions contained in ¶ 1 of the Stipulation relating thereto, are expressly incorporated herein in

all respects. The Releases are effective as of the Effective Date. Accordingly, this Court orders

that:

                 (a)    Pursuant to this Order and Final Judgment, without further action by

anyone, and subject to ¶ 11 below, upon the Effective Date of the Settlement, Lead Plaintiffs and

each and every member of the Settlement Class, on behalf of themselves and each of their

respective heirs, executors, administrators, predecessors, successors, and assigns in their capacities

as such, shall be deemed to have, and by operation of law and of the Order and Final Judgment

shall have, fully, finally and forever compromised, settled, released, resolved, relinquished,

waived, and discharged each and every Released Claim against any of the Releasees, and shall

forever be barred and enjoined from prosecuting any or all of the Released Claims against any of

the Releasees.

                 (b)    Pursuant to this Order and Final Judgment, without further action by

anyone, and subject to ¶ 11 below, upon the Effective Date of the Settlement, Defendant shall be

deemed to have, and by operation of law and of the judgment shall have, fully, finally and forever

compromised, settled, released, resolved, relinquished, waived, and discharged each and every

Released Defendant Claim against the Releasors, and shall forever be barred and enjoined from

prosecuting any or all of the Released Defendant Claims against any of the Releasors.
     Case 1:16-cv-00212-JPO-JLC Document 162 Filed 06/17/19 Page 7 of 13




       11.       Notwithstanding ¶ 10(a) – (b) above, nothing in this Order and Final Judgment shall

bar any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

Order and Final Judgment.

       12.       Rule 11 Findings – The Court finds and concludes that the Parties and their

respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

of the Action.

       13.       No Admissions – Except as set forth in the Stipulation and in ¶ 14 below, neither

this Order and Final Judgment nor the Stipulation (whether or not consummated), nor any

negotiations, proceedings, or agreements relating to the Stipulation or the Settlement, nor any

matters arising in connection with the settlement negotiations, proceedings, or agreements, shall

be offered or received against any or all of the Released Parties for any purpose, and in particular:

                 (a)    do not constitute, and shall not be offered or received against Defendant or

the other Releasees as evidence of, or construed as, or deemed to be evidence of, any presumption,

concession, or admission by Defendant or the Releasees with respect to the truth of any fact alleged

by Lead Plaintiffs or any other Settlement Class Member or the validity of any claim that has been

or could have been asserted in the Action or in any litigation or other proceeding, including but

not limited to the Released Claims, or of any liability, damages, negligence, fault, or wrongdoing

of Defendant or the Releasees;

                 (b)    do not constitute, and shall not be offered or received against Defendant or

the other Releasees as evidence of, a presumption, concession, or admission of any fault,

misstatement, or omission with respect to any statement or written document approved or made

by Defendant or the Releasees, or against Defendant, the Releasees, Lead Plaintiffs, or any other
      Case 1:16-cv-00212-JPO-JLC Document 162 Filed 06/17/19 Page 8 of 13




member of the Settlement Class as evidence of any infirmity in the claims or defenses that have

been or could have been asserted in the Action;

               (c)     do not constitute, and shall not be offered or received against Defendant or

the other Releasees as evidence of, a presumption, concession, or admission with respect to any

liability, damages, negligence, fault, infirmity, or wrongdoing, or in any way referred to for any

other reason against Defendant or the Releasees, in any other civil, criminal, or administrative

action or proceeding, other than such proceedings as may be necessary to effectuate the provisions

of the Stipulation;

               (d)     do not constitute, and shall not be construed against Defendant or the other

Releasees as an admission or concession that, the consideration to be given hereunder represents

the amount which could be or would have been recovered after trial; and

               (e)     do not constitute, and shall not be construed as or received in evidence as,

an admission, concession, or presumption against Lead Plaintiffs or any other Settlement Class

Member that any of their claims are without merit or infirm, that a class should not be certified, or

that damages recoverable under the complaints filed in the Action would not have exceeded the

Settlement Amount.

       14.     The Released Parties may file or refer to the Stipulation, this Order and Final

Judgment, and/or any Claim of a Settlement Class Member to effectuate the liability protection

granted thereunder, including, without limitation, to support a defense or counterclaim based on

principles of res judicata, collateral estoppel, release, good-faith settlement, judgment bar or

reduction, or any theory of claim preclusion or issue preclusion or similar defense or counterclaim.

The Released Parties may file the Stipulation and/or this Order and Final Judgment in any action

that may be brought to enforce the terms of the Stipulation and/or this Order and Final Judgment;
     Case 1:16-cv-00212-JPO-JLC Document 162 Filed 06/17/19 Page 9 of 13




however, in no event shall any Party use in the litigation of this Action, for any purposes other

than the implementation of the Settlement, information disclosed by any Party during and for the

purpose of the negotiation and implementation of the Settlement. All Released Parties submit to

the jurisdiction of the Court for purposes of implementing and enforcing the Settlement.

       15.     Retention of Jurisdiction – Without affecting the finality of this Order and Final

Judgment in any way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties

for purposes of the administration, interpretation, implementation and enforcement of the

Settlement; (b) the disposition of the Settlement Fund; (c) any motion for an award of attorneys’

fees and/or Litigation Expenses by Lead Plaintiffs’ Counsel in the Action that will be paid from

the Settlement Fund; (d) any motion to approve the Plan of Allocation; (e) any motion to approve

distribution of the Net Settlement Fund to Authorized Recipients; and (f) the Settlement Class

Members for all matters relating to the Action.

       16.     Separate orders shall be entered regarding approval of a plan of allocation and the

motion of Lead Plaintiffs’ Counsel for an award of attorneys’ fees and reimbursement of Litigation

Expenses, including Service Awards to Lead Plaintiffs. Such orders shall in no way affect or delay

the finality of this Order and Final Judgment and shall not affect or delay the Effective Date of the

Settlement.

       17.     Modification of the Agreement of Settlement – Without further approval from

the Court, Lead Plaintiffs and Defendant are hereby authorized to agree to and adopt such

amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

Settlement that: (a) are not materially inconsistent with this Order and Final Judgment; and (b) do

not materially limit the rights of Settlement Class Members in connection with the Settlement.
     Case 1:16-cv-00212-JPO-JLC Document 162 Filed 06/17/19 Page 10 of 13




Without further order of the Court, Lead Plaintiffs and Defendant may agree to reasonable

extensions of time to carry out any of the provisions of the Settlement.

       18.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Order and Final

Judgment shall be vacated, rendered null and void, and be of no further force and effect, except as

otherwise provided by the Stipulation, and this Order and Final Judgment shall be without

prejudice to the rights of Lead Plaintiffs, Settlement Class Members and Defendant, and the Parties

shall be deemed to have reverted nunc pro tunc to their respective litigation positions in the Action

immediately prior to the execution of the Term Sheet on October 16, 2018, as provided in the

Stipulation. Except as otherwise provided in the Stipulation, in the event the Settlement is

terminated in its entirety or if the Effective Date fails to occur for any reason, the balance of the

Settlement Fund including interest accrued therein, less any Notice and Administration Costs paid,

incurred or owing and less any Taxes and Tax Expenses paid, incurred or owing, shall be refunded

to BNYM (or such other persons or entities as BNYM may direct) in accordance with the

Stipulation.

       19.     Entry of Final Judgment – There is no just reason to delay the entry of this Order

and Final Judgment and immediate entry by the Clerk of the Court is expressly directed.

SO ORDERED this 17th day of June, 2019.



                                               __________________________________
                                                 ______ The Honorable J. Paul Oetken
                                                     United States District Judge
 Case 1:16-cv-00212-JPO-JLC Document 162 Filed 06/17/19 Page 11 of 13




                                      Exhibit 1

                      List of Persons and Entities Excluded from
                       the Settlement Class Pursuant to Request

1. Douglas Aaronson                               12. James A. Davenport
   New York, NY                                       Midlothian, VA

2. Edward W. Bachman                              13. Estate of Elizabeth M. Derco
   Stratford, CT                                      New Brunswick, NJ

3. Louella F. Benson                              14. Maria A. Diaz
   Alexandria, VA                                     Whitehouse Station, NJ

4. Clarice D. Black                               15. John Erickson
   New Orleans, LA                                     Glen Head, NY

5. Mary Ann Black                                 16. Marilyn M. Francis
   New Orleans, LA                                    Treadwell, NY

6. Michael J. & Hope Bolton                       17. Peter O. Geiger
   Michael Bolton + Hope Bolton TR                    Geneva, Switzerland
   UA 21-SEP-94
   Battle Creek, MI                               18. Bruce J. & Joyce F. Genrich
                                                      Marinette, WI
7. Sally Carr
   Belfast, ME                                    19. Celestine A. Greenidge
                                                      Jamaica, NY
8. Melody Casteel
   Greenbrier, TN                                 20. Marilyn E. Hayes
                                                      Hayes Trust 11/10/89
9. Bonna Chang                                        Burbank, CA
   Tustin, CA
                                                  21. Martha Henderek
10. Herbert Dauber TR UA 6/6/85                       Edmonton, AB
    Dauber Trust                                      Canada
    Kailua, HI
                                                  22. Patricia Jean Huff
11. Joyce C. Dauber TR UA 6/6/85                      Simi Valley, CA
    Joyce C. Dauber Trust
    Kailua, HI                                    23. Darlene A. Hunt-Bauer
                                                      La Conner, WA
 Case 1:16-cv-00212-JPO-JLC Document 162 Filed 06/17/19 Page 12 of 13




24. Paul A. & Jane A. Jesus                35. Peter H. Pilshaw Revocable Trust
    Paul A. Jesus Jane A. Jesus Tr Ua          11/29/2005
    09/26/02                                   Weatherly, PA
    Paul A. Jesus & Jane A. Jesus 2002
    Revocable Trust                        36. Peter H. Pilshaw
    Hayward, CA                                Weatherly, PA
25. Donald Johnson                         37. Katherine M. Powell
    Abingdon, MD                               Devon, PA
26. Phyllis & Wallace Kilgore              38. Annette J. Priest
    The Wallace Dale Kilgore and               Colorado Springs, CO
    Phyllis Jean Kilgore Revocable Trust
    dated November 11, 2006                39. Cheryl A Quinn
    Millbrae, CA
                                               Evelyn May Quinn Revocable
                                               Living Trust dated October 15, 2015
27. Alice M. Korfman
                                               Las Vegas, NV
    N Vancouver, BC
    Canada                                 40. James P. Rhodes
                                               Lincoln, CA
28. Arnold L. Lehmann
    Spokane, WA                            41. Frank Rincoe Jr. & Barbara Joyce
                                               Rincoe
29. Roy Lemieux
                                               Charleston, SC
    Newmarket, NH
                                           42. Virginia A. Salmon
30. Estate of Donald F. Littlefield
                                               Bloomfield, NJ
    Fort Collins, CO
                                           43. Constance M. Smith, Trustee
31. Maureen McCafferty
                                               The Meta M. Smith Revocable Trust
    Trenton, NJ
                                               Wilmington, DE
32. Bettie B. Miller, Trust UA
                                           44. Frank J. Sticha
    Bettie B. Miller, TR 12-22-94
                                               Maywood, IL
    Redding, CA
                                           45. Janet E. Popp Stout
33. David J. & Treva J. Mogish
                                               Angola, NY
    Jacksonville, AR
                                           46. Sandra J. Stude Syverson
34. David Paputsa
                                               Olathe, KS
    Morris, IL
                                           47. Joan M. Taylor
                                               Honey Brook, PA
 Case 1:16-cv-00212-JPO-JLC Document 162 Filed 06/17/19 Page 13 of 13




48. David Huguley Tucker                53. Wolff R. Zimmermann
    Lafayette, AL                           Schortens, Germany

49. Nancy H. & John J.                  54. The Elmer Schult & Hildegard
    Tulko Parlin, NJ                        Schult Family Trust
                                            Barnhart, MO
50. Estate of Helen Vesper
    Bellerose, NY

51. John Charles Watson
    Parkersburg, WV

52. Ingrid & Alexander Weber
    Essen, Germany
